Case 4:19-cv-00655-BSM Document 106-1 Filed 09/10/21 Page 1of1

Date: March 15, 2016

DISTRICT OPERATIONS
Pulaski County Special School District

Action 3tem Number: New Business 15
Subject: Construct Mills High School Replacement and Robinson
Middle School Replacement projects
Yi

 

   

Prepared by: Derek Scott, Executhve Directer of Operations

The Mills High School Replacement project will comstruct a
new high school, support facilities and demolish the existing
middle school. A companion project will convert the>
existing Mills High School into a middle school to replace
Fuller Middle Schoo! which was constructed in 1953.

Rationale:

 

The Robinson Middle Schosi Replacement project will
construct a neve middie schcol and campus support

facilities. This project wil replace the current middie school
which was constructed in 1959. Demolition of the upper
level classrooms (third ramp, up the hill) and
conversion/enciosure of the existing front bwywo ramps inte a
9°" grade academy will be necessary.

Cost: ~ $80 Million :

Funding Source: Building Fund and Second Lien Bond Proceeds
T recommend approval of Mills High School Replacement

Recommendation:
and Robinson Middle School Replacement projects.

( |
Recommended By: Bes P
m y Lf AA hat 7
i OP

 

uperintendent

 

Approved By: tpl, ee 3
C J ee
ADE ‘

Z
5

PLAINTIFF'S
EXHIBjT

 
